Citation Nr: 1418605	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disorder, to include tendonitis and bursitis, to include as secondary to service-connected low back, bilateral knee, and right ankle disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active military service from August 1982 to June 1997, November 2001 to July 2002, and October 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an April 2014 Written Brief Presentation, located in the Virtual VA portion of the Veteran's claims file, the Veteran's representative raised the issue of whether there was clear and unmistakable error (CUE) in prior denials of service connection for shoulder disabilities.  An unappealed May 2007 rating decision denied the claim of service connection for a right shoulder disability and a September 2007 rating decision denied a claim for service connection for the left shoulder.  Therefore, as such issues have been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

A review of the documents in Virtual VA reveals that, with the exception of the April 2014 Written Brief Presentation noted in the preceding paragraph, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In the April 2014 Written Brief Presentation, the representative submitted treatise evidence without waiver of AOJ consideration.  Upon remand, the AOJ should consider this evidence.  See 38 C.F.R. § 20.1304 (2013).  Further, the Veteran's Veteran Benefits Management System (VBMS) file does not contain any documents at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that the appeal for service connection for a left hip disorder must be remanded.  The Veteran's contentions and the evidence of record, to include the assertion that he has an altered gait that led to the left hip disorder, raises the issue of whether the left hip disorder is secondary to any of the Veteran's service-connected orthopedic disabilities.  Service connection is currently in effect for a low back, bilateral knee, and right ankle disabilities.  Further, in his April 2014 Written Brief Presentation, the representative asserted that the disorder is attributable to the Veteran's wrestling in service. 

In relevant part, VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown,7 Vet. App. 439, 448 (1995) (en banc). 

The claims file currently contains a March 2009 VA examination report in which an examiner opined that the left hip disorder had no relationship to the service-connected low back injury and was not caused by or a result of such service-connected disability.  In a January 2010 letter, a private clinician opined that it was his "professional opinion that this condition [of left hip tendonitis] could very well be related to the low back pain."  

Here, the Board finds that a remand is required as the opinion evidence currently of record is inadequate to adjudicate the claim.  In the March 2009 VA examination, the examiner did not address whether the left hip disorder was aggravated by the service-connected low back disability, making the opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the January 2010 private opinion, the clinician provides no rationale and the opinion is speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Further, the opinion evidence of record does not address whether the left hip disorder is secondary to the other service-connected orthopedic disabilities of the bilateral knee and right ankle disabilities.  In addition, the opinion evidence does not address direct service connection, and the Veteran's representative has raised the contention that the left hip disorder developed due to the Veteran being a competitive wrestler in service.  As such, an examination in which an examiner addresses all the contentions on appeal and provides an adequate rationale for any opinion offered is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1)  The Veteran should be scheduled for an appropriate VA examination so as to determine whether he has a current left hip disorder attributable to service or as secondary to his service-connected disabilities.  Service connection is currently in effect for orthopedic disabilities of the low back, right and left knees, and right ankle.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should obtain a history from the Veteran regarding his activities in service, to include from wrestling.  All necessary tests should be conducted.

The examiner should address the following:

(A)  Identify all current diagnoses referable to the left hip.

(B)  Is it at least as likely as not that any diagnosed left hip disorder is due to the Veteran's service, to include his competitive wrestling?

(B)  Is it at least as likely as not that any diagnosed left hip disorder is caused or aggravated by the Veteran's service-connected disabilities of the low back, bilateral knees, and/or right ankle?  The examiner should specifically discuss whether the service-connected orthopedic disabilities have led to an altered gait, and if so, the effect of that altered gait on the left hip disorder.  

The rationale for any opinion offered should be provided.   

2)  Thereafter, the Veteran's claim for service connection should be readjudicated based on the entirety of the evidence, to include evidence associated with the claims file after the March 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



